internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw - plr-150698-02 date date legend taxpayer fund statute a statute b statute c statute d statute e dear this responds to your request of date on behalf of the taxpayer concerning the federal_income_tax treatment under sec_104 of the internal_revenue_code the code of certain benefits paid under the fund the fund was created by the state legislature to establish operate and make contributions for the payment of benefits to disabled employees and to the qualified survivors of deceased employees the fund is further authorized by state statute to establish disability expense reimbursements and disability pensions for employees who incur a disability in the line of duty and for the payment of benefits to dependent parents surviving spouses and dependent unmarried children of employees who die in the line of duty statute a provides that in the event an employee who is participating in statute a incurs a disability through the performance of duty the employee or employee's beneficiary or estate shall be entitled to receive from the fund reimbursement for all travel medical surgical and hospital expense directly resulting from such disability incurred before the employee's death in addition the employee shall be entitled to receive monthly payments from the fund the amount of monthly disability payment shall be determined in accordance with the extent of disability disability payments shall be based on the possibility of twenty years_of_service and on a maximum of one-half ½ of the average monthly salary received or to be received during the highest paid consecutive twelve months plus twenty dollars dollar_figure in the event an employee shall become totally disabled in the performance of duty he shall in addition to the monthly disability pension payment and for the same period as such payment receive from the fund forty dollars dollar_figure per month for each dependent parent and each dependent minor child less than eighteen years of age statute b states that in the event an employee who is participating in statute b incurs a disability through the performance of duty the employee or employee's beneficiary or estate shall be entitled to receive from the fund reimbursement for all travel medical surgical and hospital expense directly resulting from such disability incurred before the employee's death in addition the employee shall be entitled to receive monthly payments from the fund the amount of monthly disability payment shall be determined in accordance with the extent of disability disability payments shall be based on the possibility of twenty-five years_of_service and on a maximum of one-half ½ of the average monthly salary in the event an employee shall become totally disabled in the performance of duty he shall in addition to the monthly disability pension payment and for the same period as such payment receive from the fund forty dollars dollar_figure per month for each dependent parent and each dependent minor child less than eighteen years of age statute c provides that effective date the disability benefits for a regular paid police employee who is participating in statute a immediately prior to his or her disability and is permanently_and_totally_disabled by a catastrophic personal injury that is sustained in the line of duty afer date and permanently prevents the employee from performing any gainful work shall be determined by this section an employee that meets the requirements of this section shall receive a disability pension equal to the employee's regular salary at the commencement of the disability the disability pension provided under the terms of this section is provided instead of the monthly disability pension payment set forth in statute a statute d provides that effective date the disability benefits for a regular paid police employee who is participating in statute b immediately prior to his or her disability and is permanently_and_totally_disabled by a catastrophic personal injury that is sustained in the line of duty afer date and permanently prevents the employee from performing any gainful work shall be determined by this section an employee that meets the requirements of this section shall receive a disability pension equal to the employee's regular salary at the commencement of the disability the disability pension provided under the terms of this section is provided instead of the monthly disability pension payment set forth in statute b under statute e if an employee dies in the line of duty a surviving_spouse dependent_children dependent parent or parents are entitled to receive payments from the fund sec_104 of the code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness accordingly whether benefit payments are excludable by the recipient under sec_104 of the code depends upon the nature of the statute under which they are paid not the particular circumstances of the recipient and benefits will not be excludable where the statute allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 affd 709_f2d_1206 8th cir based on the information submitted representations made and authorities cited above we conclude as follows statute a and statute b restrict benefits to a class of employees who incur disabilities while in the performance of their duties and constitute statutes in the nature of workmen's_compensation acts disability reimbursements and benefits paid under statute a and statute b to an employee who suffers a disability through the performance of duty are excludable from the gross_income of the recipient under sec_104 of the code statute c and statute d restrict benefits to a class of employees who become permanently_and_totally_disabled by a catastrophic personal injury incurred in the line of duty and constitute statutes in the nature of workmen's_compensation acts accordingly disability benefits paid under statute c and statute d to an employee who suffers a catastrophic personal injury are excludable from the gross_income of the recipient under sec_104 of the code statute e provides benefits which are limited to survivors of employees who die as a direct result of injury or illness incurred in the line of duty accordingly amounts received by a surviving_spouse dependent_children dependent parent or parents of a deceased employee under statute e are excludable from the gross_income of the recipient under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
